

114 S784 IS: Microlab Technology Commercialization Act of 2015
U.S. Senate
2015-03-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 784IN THE SENATE OF THE UNITED STATESMarch 18, 2015Mr. Heinrich (for himself and Mr. Gardner) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of Energy to establish microlabs to improve regional engagement with
			 national laboratories.
	
 1.Short titleThis Act may be cited as the Microlab Technology Commercialization Act of 2015.
		2.Definitions
 In this Act: (1)MicrolabThe term microlab means a small laboratory established by the Secretary under section 3.
 (2)National LaboratoryThe term national laboratory means— (A)a National Laboratory, as defined in section 2 of the Energy Policy Act of 2005 (42 U.S.C. 15801); and
 (B)a national security laboratory, as defined in section 3281 of the National Nuclear Security Administration Act (50 U.S.C. 2471).
 (3)SecretaryThe term Secretary means the Secretary of Energy. 3.Establishment of microlab program (a)In generalThe Secretary, in collaboration with the directors of national laboratories, may establish a microlab program under which the Secretary establishes microlabs that are located in close proximity to national laboratories and that are accessible to the public for the purposes of—
 (1)enhancing collaboration with regional research groups, such as institutions of higher education and industry groups;
 (2)accelerating technology transfer from national laboratories to the marketplace; and (3)promoting regional workforce development through science, technology, engineering, and mathematics (STEM) instruction and training.
 (b)CriteriaIn determining the placement of microlabs under subsection (a), the Secretary shall consider— (1)the commitment of a national laboratory to establishing a microlab;
 (2)the existence of a joint research institute or a new facility that— (A)is not on the main site of a national laboratory;
 (B)is in close proximity to a national laboratory; and (C)has the capability to house a microlab;
 (3)whether employees of a national laboratory and persons from academia, industry, and government are available to be assigned to the microlab; and
 (4)cost-sharing or in-kind contributions from State and local governments and private industry. (c)TimingIf the Secretary, in collaboration with the directors of national laboratories, elects to establish a microlab program under this section, the Secretary, in collaboration with the directors of national laboratories, shall—
 (1)not later than 60 days after the date of enactment of this Act, begin the process of determining the placement of microlabs under subsection (a); and
 (2)not later than 180 days after the date of enactment of this Act, implement the microlab program under this section.
				4.Reports
 (a)Initial reportNot later than 60 days after the date of implementation of the microlab program under section 3, the Secretary shall submit to the Committee on Armed Services of the Senate, the Committee on Armed Services of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Committee on Science, Space, and Technology of the House of Representatives a report that provides an update on the implementation of the microlab program under section 3.
 (b)Progress reportNot later than 1 year after the date of implementation of the microlab program under section 3, the Secretary shall submit to the Committee on Armed Services of the Senate, the Committee on Armed Services of the House of Representatives, the Committee on Energy and Natural Resources of the Senate, and the Committee on Science, Space, and Technology of the House of Representatives a report on the microlab program under section 3, including findings and recommendations of the Secretary.
			5.Authorization of appropriations
 There is authorized to be appropriated to carry out this Act $50,000,000 for fiscal year 2016.